Citation Nr: 1610527	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran had a personal hearing with the undersigned VLJ.


FINDING OF FACT

The Veteran has PTSD with depression and anxiety that is as likely as not related to events during her active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression and anxiety are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The evidence necessary to establish the occurrence of a stressor during service varies.  In general, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  However, in PTSD claims that are based on in-service physical or sexual assault, the Court has clarified that this general rule does not apply.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, when adjudicating a claim of service connection for PTSD based on assault, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5).  See also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

Regarding the Veteran's claim of service connection for PTSD, she reports that she was raped by two fellow soldiers during service.  She denies reporting it.

The Veteran had a VA examination in January 2013.  That examiner opined that the Veteran did not have PTSD as a result of service, but rather had childhood onset of PTSD, noting that the STRs "suggested" a "possible" rape as a teenager.  The Veteran denies this incident.  The examiner also opined that the Veteran had methamphetamine dependence and borderline personality disorder, which were the prominent causes of her impairment.  The examiner did indicate that the Veteran's report of stressor in service was credible, but did not find that her PTSD symptoms were a result of that stressor.

The Veteran's Social Security Administration (SSA) reveal that she is found disabled due to PTSD, bipolar disorder, and history of substance abuse.  The SSA examination report, from June 2010, indicates the Veteran had previously turned to substances to self-treat her symptoms of depression and anxiety, but had been sober for a number of years.  Her symptoms persisted during her sobriety.  That examiner indicated that PTSD was a result of her in-service assault.  

Accordingly, as both examiners have found the in-service rape credibly reported, the Board finds that the stressor has been corroborated.  The evidence regarding whether her symptoms are related to the stressor are in relative equipoise.  Doubt is resolved in her favor; therefore, service connection for PTSD is granted.


ORDER

Service connection is granted for PTSD.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


